DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are cancelled. A complete action on the merits of pending claims 26-35 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 26-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31: the claim limitation “and to a bladder configured, said bladder” in the 10th line of the claim should read --and to a bladder, said bladder--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26, 28, 29, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (hereinafter “Johnson021”) (US 2012/0185021 A1) in view of Johnson (hereinafter “Johnson811”) (US 5,617,811) and further in view of Zhang et al. (hereinafter “Zhang”) (US 2016/0325657 A1).
Regarding claim 26, Johnson021 teaches
an insulated cooler (Fig. 1, Char. 10: temperature therapy system) including a fluid reservoir (Fig. 1, Char. 10: reservoir) and a cover, (Fig. 1, Char. 40: insulated lid) said cooler containing a fluid, (Page 1, Par. [0006]: heat transfer fluid) said cooler having a fill and drain valve; (Fig. 1: the joint formed by couplings 52, 54, 56, and 58)
a first hose (Fig. 1, Char. 18: fresh fluid feed line) and a second hose, (Fig. 1, Char. 32: outlet port) said first hose being connected to said fill and drain valve and to a pump; (Fig. 1, Char. 16: pump) said second hose being connected to said pump and a bladder; (Fig. 1, Char. 34: bladder)
said bladder including an internal manifold arranged in a unidirectional countercurrent arrangement between said cooler and said bladder, (Fig. 12: The heat transfer fluid flows through bladder (34) in a unidirectional countercurrent arrangement between said cooler and said bladder)  
wherein said pump provides the fluid from said cooler to fill and flow through said bladder according to the unidirectional countercurrent arrangement (Page 4, Par. [0043]) thereby providing efficient cooling to a user sitting in said chair. (Page 4, Par. [0042]: A passive cooling medium, such as crushed ice, can be placed in the reservoir (14) to cool the heat transfer fluid)

Johnson811, in an analogous device, teaches a bladder configured to fit on a chair, (Fig. 1 and 5, Char. 60: seat pad) and comprising a back portion and a contiguous seat portion; (Col. 5, Lines 17-20: the back pad and seat pad are contiguous at 65) wherein the bladder is configured to receive water acting as a heat transfer fluid. (Page 7, Claim 6)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson021 to incorporate the teachings of Johnson811, and use water as the heat transfer fluid, as well as configure the bladder to form a back portion and a contiguous seat portion. Using water as a heat transfer fluid is well known in the art, and would allow for the benefit of a readily available heat transfer fluid. Configuring the bladder to form a back portion and a contiguous seat portion would allow the bladder to better conform to the (Fig. 1 and 5; and Col. 5, Lines 17-20), allowing for more convenient placement capabilities.
The combination of Johnson021/Johnson811, as discussed above, does not explicitly teach the internal manifold comprises a plurality of chambers; said manifold includes a first peripheral chamber configured to channel the fluid from said seat portion to said back portion, said back portion including a first and a second longitudinal chamber connected by a first transverse chamber, said second longitudinal chamber being connected to a second peripheral chamber configured to channel the fluid from said back portion to said seat portion, said seat portion including a third and a forth longitudinal chamber connected by a second transverse chamber, said forth longitudinal chamber being connected to said first peripheral chamber.
Zhang, in a similar field of endeavor, teaches a fluid manifold configured to fit a chair, (Fig. 2, at least Char. 35A-F and 64) wherein the fluid manifold comprises a plurality of chambers; (Fig. 2, Char. 35A-F: heat exchange pads) said manifold includes a first peripheral chamber (Fig. 2: One of the tubes (64) connecting heat exchange pads (35A and 35D)) configured to channel the fluid from a seat portion (Fig. 2, at least Char. 35A-C) to a back portion, (Fig. 2, at least Char. 35D-F; The tube (64) is capable of channeling fluid from the seat portion to the back portion) said back portion including a first (35D) and a second longitudinal chamber (35F) connected by a first transverse chamber, (Fig. 2: Tube (64) connecting heat exchange pads 35D and 35F) said second longitudinal chamber being connected to a second peripheral chamber (Fig. 2: the tube (64) connecting heat exchange pads (35C and 35F)) configured to channel the fluid (Fig. 2: The tube (64) is capable of channeling fluid from the back portion to the seat portion) said seat portion including a third (Fig. 2, Char. 35A: heat exchange pad) and a forth longitudinal chamber (Fig. 2, Char. 35C: heat exchange pad) connected by a second transverse chamber, (Fig. 2: the tube (64) connecting heat exchange pads 35A and 35C) said forth longitudinal chamber being connected to said first peripheral chamber. (Fig. 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Johnson021/Johnson811, as discussed above, to incorporate the teachings of Zhang, and configure the internal manifold to comprise a plurality of chambers; said manifold includes a first peripheral chamber configured to channel the fluid from said seat portion to said back portion, said back portion including a first and a second longitudinal chamber connected by a first transverse chamber, said second longitudinal chamber being connected to a second peripheral chamber configured to channel the fluid from said back portion to said seat portion, said seat portion including a third and a forth longitudinal chamber connected by a second transverse chamber, said forth longitudinal chamber being connected to said first peripheral chamber. Doing so would allow for the device to follow the contour of the user for greater contact area, as discussed in Zhang. (Page3, Par. [0042])
Regarding claim 31, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 26, since operation of the prior art relied on 
Regarding claim 28: the combination of Johnson021/Johnson811/Zhang, as applied to claim 26 above, teaches said first and second hoses and said pump are configured to supply said fluid from said cooler to said bladder or from said bladder to said cooler. (Johnson021: Figs. 1 and 12, and Page 3, Par. [0033]: Pump (16), feed line (18), and return line (20) enables continuous steady-state circulation of the heat transfer fluid between the reservoir (14) and the pad (12); Fluid enters the fluid return line (20) via outlet port (32))
Regarding claim 29: the combination of Johnson021/Johnson811/Zhang, as applied to claim 26 above, teaches said first and second hoses and said pump are configured to continuously recirculate said fluid between said cooler and said bladder. (Johnson021: Figs. 1 and 12, and Page 3, Par. [0033]: Pump (16), feed line (18), and return line (20) enables continuous steady-state circulation of the heat transfer fluid between the reservoir (14) and the pad (12); Fluid enters the fluid return line (20) via outlet port (32))
Regarding claim 35: the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 29, since operation of the prior art relied on to reject apparatus claim 29 would naturally result in the step of method claim 25 being satisfied.

Regarding claim 32: the combination of Johnson021/Johnson811/Zhang, as applied to claim 31 above, teaches said bladder is configured to be a seat pad and a back pad for a chair. (Johnson811: Fig. 5 – It is implicit that this limitation be present in the Johnson021/Johnson811/Zhang combination based on the rejection to claim 31 above.)
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson021 (US 2012/0185021 A1), in view of Johnson811 (US 5,617,811), in view of Zhang (US 2016/0325657 A1), as applied to claim 26 above, and further in view of Bell et al. (hereinafter “Bell”) (US 5,411,541).
Regarding claim 27: the combination of Johnson021/Johnson811/Zhang, as applied to claim 26 above, does not explicitly teach said bladder includes a drain valve for draining said fluid after use. 
Bell, in a similar field of endeavor, teaches a bladder including a drain valve for draining said fluid after use. (Fig. 18, Char. 226: second outlet valve port)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Johnson021/Johnson811/Zhang, as applied to claim 26 to incorporate the teachings of Bell and include a drain valve on the bladder for draining the bladder after use. Doing so would allow the bladder to efficiently drain of all fluid, making it lighter and easier to fold, move, and store after use.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson021 (US 2012/0185021 A1), in view of Johnson811 (US 5,617,811), in view of Zhang (US 2016/0325657 A1), as applied to claims 26 and 31 above respectively, and further in view of Mason et al. (hereinafter “Mason”) (US 5,507,792).
Regarding claim 30: the combination of Johnson021/Johnson811/Zhang, as applied to claim 26 above, does not explicitly teach said manifold includes a thermostat for monitoring a temperature of said fluid.
Mason, in an analogous device, teaches a device comprising a bladder (Fig. 5, Char. 126: pad) configured to receive heat transfer fluid from a reservoir, (Fig. 5, Char. 118: Fluid reservoir) via a manifold (Fig. 5, at least char. 16, 18, and 20) including a thermostat for monitoring a temperature of said fluid. (Fig. 5, Char. 110: temperature display)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Johnson021/Johnson811/Zhang, as applied to claim 26 above, to incorporate the teachings of Mason, and configure the manifold to include a thermostat for monitoring a temperature of said fluid. Doing so would allow a user to view the temperature of the fluid, as suggested in Mason (Col. 11, Lines 3-6), and make adjustments to their treatment accordingly. (e.g. add more ice to the reservoir or cease use of the device all together)
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson021 (US 2012/0185021 A1), in view of Johnson811 (US 5,617,811), in view of Zhang (US 2016/0325657 A1), as applied to claim 31 above, and further in view of Koenig (US 5,027,453).
Regarding claim 33: the combination of Johnson021/Johnson811/Zhang, as applied to claim 31 above, does not explicitly teach draining said manifold by opening a manifold drain valve.
Koenig, in a similar field of endeavor, teaches draining a manifold (Fig. 1, Char. 32: Hose) by opening a manifold drain valve (Fig. 1, Char. 34: Valve).
Koenig further teaches that the drain valve permits the bladder to be easily drained when necessary. (Col. 2, Lines 7-14) Furthermore, by draining the bladder and manifolds, the device becomes lighter and easier to fold, making it easier to move and store the device. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Johnson021/Johnson811/Zhang, as applied to claim 31 above, to incorporate the teachings of Koenig and include the step of draining the manifold by opening a manifold drain valve. Doing so would allow the device to benefit from an increased ease in draining the bladder and manifolds as discussed above.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson021 (US 2012/0185021 A1), in view of Johnson811 (US 5,617,811), in view of Zhang (US 2016/0325657 A1), as applied to claim 31 above, and further in view of Kolen et al. (hereinafter “Kolen”) (US 5,865,841).
Regarding claim 34: the combination of Johnson021/Johnson811/Zhang, as applied to claim 31 above, does not explicitly teach periodically recirculating said fluid between said bladder and said cooler when said fluid is within a specified temperature range.
(Fig. 3, Char. 60: bladder) and a reservoir (Fig. 2, Char. 19: reservoir) when said fluid is within a specified temperature range. (Col. 7, Lines 9-15: While maintaining the preset or preprogrammed therapy temperature, the pump/heat exchanger (13) is periodically turned off from preprogrammed intervals.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Johnson021/Johnson811/Zhang, as applied to claim 31 above, to incorporate the teachings of Kolen, and configure the device to periodically recirculate said fluid between said bladder and said cooler when said fluid is within a specified temperature range. Doing so would allow for added tactile stimulation by varying the pressure applied via the bladder, as discussed in Kolen. (Col. 7, Lines 9-15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794